       Case 4:19-cv-00435-BSM Document 28 Filed 10/15/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SHELTON MERRILL and                                                       PLAINTIFFS
JARED GATES

v.                        CASE NO. 4:19-CV-00435-BSM

BENZOMATIC, INC., et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 15th day of October, 2020.

                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
